DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. 20180286809.

    PNG
    media_image1.png
    772
    1183
    media_image1.png
    Greyscale

Regarding claim 1, figs. 15A-B of Lai discloses a semiconductor device comprising: 
an etch stop pattern 254 including a top surface and a sidewall; 
a gate stack 106 including interlayer insulating layers 110 and conductive patterns 108 that are alternately stacked under the etch stop pattern; 
a plurality of channel structures 122 (see fig. 15A for each row of 128/126) ) passing through the etch stop pattern and the gate stack;
an insulating layer 262 extending to cover the top surface and the sidewall of the etch stop pattern 254; and 
a contact plug (any 128 or 126) passing through the insulating layer so that the contact plug is coupled to a channel structure of the plurality of channel structures, 
wherein a sidewall of the insulating layer has a depression recessed toward the sidewall of the etch stop pattern (see sidewall of 262 is depression recessed to have a coplanar surface).  


    PNG
    media_image2.png
    778
    838
    media_image2.png
    Greyscale


Regarding claim 21, figs. 15A-15B of Lai discloses a semiconductor device comprising: 
a channel structure 122; 
an etch stop pattern 254 surrounding a top portion of the channel structure; 

an insulating layer 262 having a first portion (vertical portion in between 254 - as labeled by examiner above) on a sidewall of the etch stop pattern and a second portion (horizontal portion above vertical portion as labeled by examiner above) on a top surface of the etch stop pattern, wherein the second portion protrudes farther than the first portion in a direction crossing the channel structure (see fig. 15B showing horizontal portion across the page has X-dimension (long horizontal arrow) greater than that of vertical portion X-dimension (short horizontal arrow)); and 
a contact plug 126 passing through the second portion of the insulating layer and coupled to the channel structure.

Regarding claim 2, fig. 15B of Lai discloses wherein the depression in the sidewall of the insulating layer overlaps with each upper end of the channel structures that pass through the etch stop pattern.  

Regarding claim 3, fig. 15B of Lai (as labeled by examiner above) discloses wherein the insulating layer comprises: a vertical part disposed on the sidewall of the etch stop pattern; and a horizontal part extending from the vertical part to cover the top surface of the etch stop pattern.  

Regarding claim 4, fig. 15B of Lai discloses wherein the horizontal part protrudes farther than the vertical part in a lateral direction intersecting with a direction in which the interlayer insulating layers and the conductive patterns are stacked, and wherein the gate stack protrudes farther than the vertical part in the lateral direction.  


    PNG
    media_image3.png
    717
    675
    media_image3.png
    Greyscale

  
Regarding claim 6, fig. 15B of Lai discloses further comprising a blocking insulating layer (portion of 134 as labeled by examiner above) extending to cover a side surface of the vertical part and a surface of the horizontal part protruding farther than the vertical part.  

Regarding claim 7, fig. 15B of Lai (as labeled by examiner above) discloses wherein the blocking insulating layer extends along (a parallel direction) each interface between the conductive patterns and 
 
Regarding claim 8, Lai necessary discloses wherein the etch stop pattern includes material having an etching rate different (to a degree as no two items are exact the same) from an etching rate of the insulating layer.  

Regarding claim 10, fig. 15B of Lai discloses further comprising a vertical structure 252 extending to cover a sidewall of the gate stack and the sidewall of the insulating layer, wherein the vertical structure 252 includes a protrusion protruding toward the depression included in the sidewall of the insulating layer (see upper portion of 252).  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai.

Regarding claim 9, par [0029] of Lai discloses wherein the etch stop pattern includes oxide a nitride, and par [0033] of Lai discloses that the insulating layer includes an oxide. 
Lai does not disclose that the etch stop pattern includes a nitride.
However, it would have been obvious to one of ordinary skill in the art to use nitride instead of oxide because such material is well-known in the art for forming insulating layer for the semiconductor device in order change dielectric constant material to meet device time constant RC as desired. Note that although Lai doe not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspro.gov/interviewDracrice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829